The CouRT
refused to admit the act of limitations to be given in evidence, (see 1 Cr. Rep. 343, 462, 465.) After verdict for the plaintiff, it was moved, in arrest of Judgment, 1st, That debt will not lie on a promissory note. 2d, That it does not appear that letters of administration were granted to the plaintiff. 3d, That the action is in the debet and deiinel.
The Court, at a subsequent term decided that debt would lie on a promisory note, and that the other two objections were too late after verdict.
Reversed by the Supreme Court of the United States, (1 Cranch, 343,) because an action of debt will not lie in Maryland, upon a promissory note.